Title: To James Madison from William C. C. Claiborne (Abstract), 18 May 1805
From: Claiborne, William C. C.
To: Madison, James


18 May 1805, “On the Missisippie, 60 Miles, from New orleans.” “I left the City on the 14th. instant, and am this far on my way to Point Coupeé. The necessary appointments under the new Judiciary System, are made as I pass, and although I am not enabled on all occasion<s> to avail the public of the services of enlightened Men, yet I am persuaded that the conduct of those selected, will manifest the strictest integrity.
“When I left the City, every thing was quiet, and I trust no event will occur to disturb the general tranquillity. In the course of my journey, I have found the Inhabitants contented, and apparently well disposed towards the American Government. A few designing, ambitious men would wish to create discontent, but it is probable they will not succeed.
“I was pleased to learn that the last Congress had made provision for ascertaining the Legal titles for Land in this Territory; in as much as an early decision thereon, will promote the interest of the United States, as well as of Individuals. We abound here in Land Speculators, and the present state of things, is favorable to their views. A Gentleman residing in this Territory, who passes by the appellation of Barron Barstrop, acquired several years ago, from the Spanish Government, a Grant for one million Acres of excellent Land, lying on the River Ouachita; it is understood, that the grant was made on Condition, that within a period, (which was named) the Grantie should settle on the Land a certain number of families: The condition has not been complied with; but the grant has nevertheless been considered by the Grantie as valid, and many persons have taken Shares and promise themselves therefrom, much wealth: of the number is a Mr. Lynch of Kentucky, a Mr. Moorehouse, formerly of Newyork, and, Mr. Edward Livingston. These men and Bostrop have for some time been disputing among themselves about the Titles, but they have at length accommodated all differences, and, propose selling out the Lands on the best terms in their power. I do not know that the Barron’s title, will on enquiry be found invalid; but it seems to me, that it should at least be enquired into by the United States; and, that in the mean time, the Citizens generally should be cautioned not to make purchases of the Land in question. If the Constituted Authorities should remain silent, the possession of the land will pass to innocent purchasers, who may hereafter have a strong claim on the humanity of the United States for the Confirmation of their Titles.”
Adds in a postscript that he will return to New Orleans “in 1<0 or> 12 Days.”
